Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office Action.  Claims 1-6, 8-15, 17-21 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.  

Response to Arguments
Applicant’s arguments with respect to newly added limitations are moot in view of reevaluation of Bonica (See 35 USC 103 Section Below).
Examiner notes based on the current language,
“determine, based on application of an influence filter to the text data, an influence metric associated with each comment, the influence metric comprising a value indicating a level of influence the author of each comment has on whether the policy is adapted”-
A word’s frequency of use within the model (illustrated in the candidate’s word clouds (Fig 9C)) would represent the author’s influence-level associated with each word.
  (Figure 9C –comments would be weighted (influence metric) in word clouds (size proportional to word’s frequency), and key word determination based on frequency of issue discussion,
0050, 0091 - Finally, section 920 can include various data relating to the text or speech data used to score candidates. For example, an indication of important issues, key words, word clouds, partisan v. non-partisan speech, and the like can be graphically shown)
Applicant argues, “First, contrary to the assertions by the Office, Bonica does not mention "how often the candidate discusses the issue" and the Office does not cite any portion of Bonica to support these assertions….Moreover, even if this discussion frequency were disclosed in Bonica, the frequency at which an issue is discussed is irrelevant to the level of influence the author.
Examiner responds the system tracks how often the candidate discusses each issue (Figure 4 (484)- under “Candidate’s Priority Issues” – “These scores show where the candidate stands on each issue, organized by how often the candidate discusses the priority issue (this can be interpreted as the weights for the comments under each priority issue) 
The repetition level of words would influence a particular policy being adapted 
Specification-Suggestion
“Gravitas” in Paragraph, 0210- particularly the number and closeness of connections, as a weight for the comments   Spec- 0210- … For example, a gravitas score may represent how likely that policymaker is to sway or influence other policymakers. A gravitas score may be calculated based on the years the policymaker has served, the ranks the policymaker holds (e.g., in committees or organizations), or the like. A gravitas score may further be calculated based on an interconnectedness network, for example, with a policymaker's gravitas score based on the number of connections and the closeness of those connections within the network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over over Bonica (2015/0106170)
   
Examiner notes language after “in order to” and “to” is directed to intended use language and given limited patentable weight.  

Regarding Claim 1, Bonica discloses: A text analytics system for predicting whether a policy will be adopted, the system comprising:
at least one processor configured to: (0099-0101)
access information scraped from a plurality of sources on the Internet by a web crawler and an extraction bot, wherein the web crawler is configured to perform functions of finding, indexing, and fetching information from the plurality of sources on the Internet, and wherein the extraction bot is configured to perform processing on the information from the plurality of sources to generate text data, the text data being associated with comments expressed by a plurality of individuals about a proposed policy;(Figure 2(224) – text database; 0033  …In one example, each data source (indexed) utilizes automated scrapers (web crawler) to collect and process new data from databases or websites as it becomes available. In order to enhance scalability, as a new data source is included or associated with the database system, that data source can be vetted for its ability to be maintained with minimal human supervision. Beyond automating the process of compiling and updating the database, transforming the raw data into useable format may also be needed. In particular, merging and disambiguating data drawn from difference sources is typically required. (extracting) This can be managed with automated identity resolution and record-linkage algorithms (bot) supplemented by strategic use of human-assisted coding when identifying personal contributions made by candidate.
Based on 0034- text associated with comments expressed by individuals about policies are:  Congressional bill text, transcripts from proceedings, floor debates, extensions of remarks from Congress, campaign websites, social application accounts, speech transcripts, print articles, books) 
generate a policy feature vector based on at least one of words, phrases, sentences, paragraphs, pages, metadata, linguistic patterns, syntactic parsing, or tone associated with the proposed policy; (Figure 6 – each of the top words associated to an issue (policy) category)
generate a plurality of comment feature vectors based on at least one of words, phrases, sentences, paragraphs, pages, metadata, linguistic patterns, syntactic parsing, or tone associated with the text data, wherein each of the comment feature vectors is associated with at least one of the comments; 
[0040] – the candidate, the bill or amendment, and the issue associated to the words in a document) 
0040- The text database 224 can include documents associated with political candidates and can be scraped from legislative text for bill and amendments, floor speeches, candidate webpages, social media accounts, and so on. Every document can be linked to one or more of a candidate from recipient table 220, a bill or amendment from the legislative table 226, or, in the case of sponsored legislation, both
train, using a training set of the text data and an association between each comment feature vector and an output sentiment, a sentiment model for determining comment sentiments, (Examiner notes language after “in order to” is directed to intended use and given limited weight; 
0082-The SVR model demonstrates the viability of training a machine learning model to learn about candidate issue-positions (sentiment) from contribution records and text (recognizing the comment feature vectors). In other examples, ensemble methods may build upon the SVR model, for example, K nearest-neighbor methods or the like, to improve predictive performance.
 [0083] The exemplary model is able to reliably position candidates along a 
liberal to conservative dimension (sentiment) and capture meaningful variation in legislator ideal points across issue dimensions. 
wherein the sentiment model comprises weights computed for one or more input features of the plurality of comment feature vectors using machine learning, each weight reflecting an importance of the features one or more input features; (Figure 4 (484)- under “Candidate’s Priority Issues” – “These scores show where the candidate stands on each issue, organized by how often the candidate discusses the priority issue (this is interpreted as the weights for the comments under each priority issue)
determine, based on application of the sentiment model to the text data, a sentiment of at least one of the comments (0060- classifying comments of floor speeches as “in support” or “in opposition” (sentiments) to the language of a bill; 
Figure 4 (484)- under “Candidate’s Priority Issues” – “These scores show where the candidate stands on each issue (the sentiment for comments related to that issue)
 0082-0083-… The exemplary model is able to reliably position candidates along a liberal to conservative dimension…(sentiment for comments related to an issue)
Bonica does not explicitly state a sentiment is determined for “each” (ie. each individual) comment, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Bonica’s sentiment determination (support/opposition) to each individual comment, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The result would be predictable because Bonica is able to determine a sentiment (support/opposition) of comments made in floor speeches (0060), and uses multiple comment sentiments to determine “where a candidate stands on each issue / across liberal-conservative dimension (Figure 4(484), 0083-0084) 
determine, based on application of an influence filter to the text data, an influence metric associated with each comment, the influence metric comprising a value indicating a level of influence the author of each comment has on whether the policy is adapted  (Figure 9C –comments would be weighted (influence metric) in word clouds (size proportional to word’s frequency), and key word determination based on frequency of issue discussion,
0050, 0091 - Finally, section 920 can include various data relating to the text or speech data used to score candidates. For example, an indication of important issues, key words, word clouds, partisan v. non-partisan speech, and the like can be graphically shown.
Examiner notes the size of the words in the word cloud would represent the author’s influence-level for each of the words towards an adaption of the policy) 
wherein applying the influence filter includes accessing a database of terms associated with a heightened degree of influence, (Figure 2 – Text DB, 0040 – text associated to bills/topics and sponsorship would have a heightened degree of influence)
the terms associated with a heightened degree of influence include at least one of text associated to bills/topic and sponsorship (0024, 0038).  Further it is noted that while Bonica does not expressly teach the specific type of terms (zip codes, organization names, or addresses) as recited in the claims, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of terms used.  Further, the structural elements remain the same regardless of the type of terms utilized.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.
weight each comment based on the level of influence using the influence metric; (Figure 9C –comments would be weighted in word clouds, and key word determination, based on frequency of issue discussion,
0050, 0091 - Finally, section 920 can include various data relating to the text or speech data used to score candidates. For example, an indication of important issues, key words, word clouds, partisan v. non-partisan speech, and the like can be graphically shown.
train, using a training set of at least one of the plurality of comment feature vectors, the policy feature vector, and a policy outcome, a policy adoption model to determine the likelihood of adoption of the policy, wherein the policy adoption model comprises weights computed for the one or more input features using machine learning. each weight reflecting an importance of the feature one or more input features; (
[0056] - …Additionally, a process is provided to train a model to predict issue scores for a wider set of candidates by conditioning on shared sources of data. In the following exemplary modeling strategy, topic modeling, ideal point estimation, and machine learning methods are combined.
[0083]  The exemplary model is able to reliably position candidates along a 
liberal to conservative dimension and capture meaningful variation in legislator ideal points across issue dimensions. By training on the set of ideal points recovered from the issue-specific OC model, a support vector regression model is used to infer scores for other candidates based on shared sources of data. This modeling strategy demonstrates the viability of training a model to predict how candidates would have likely voted on an issue (policy outcome) where they in office using shared sources of data and shows promise for recovering ideal points across issue dimensions.
Figure 4- how often candidate discusses the priority issue (weights for comments within each issue)
apply the policy adoption model to the plurality of comment feature vectors to determine a likelihood of adoption of the policy; (0083-This modeling strategy demonstrates the viability of training a model to predict how candidates would have likely voted on an issue (policy outcome) where they in office using shared sources of data and shows promise for recovering ideal points across issue dimensions
 [0040] – the candidate, the bill or amendment, and the issue associated to the words in a document are interpreted as the comment feature vectors)
determine based on an aggregate of the weighted comments, a first indicator associated with the likelihood of adoption of the policy (
(0083-This modeling strategy demonstrates the viability of training a model to predict how candidates would have likely voted on an issue (first indicator) where they in office using shared sources of data and shows promise for recovering ideal points across issue dimensions
Figure 4 – where a candidate stands on priority issue 
[0046]  It will be understood by those of skill in the art that other scoring methodologies are possible, e.g., ranging from a minus maximum to a positive maximum (without political right/left designations), a percentage score (e.g., of agreement or disagreement with an issue), and so on.)
and a second indicator associated with the weighted comments (Figure 9C – key terms) [0091] - Finally, section 920 can include various data relating to the text or speech data used to score candidates. For example, an indication of important issues, key words, word clouds, partisan v. non-partisan speech, and the like can be graphically shown.
and transmit the indicators to a system user. (See Above – Figures 4, 9C)
	
Regarding Claim 4. Bonica discloses The text analytics system of claim 1, wherein the terms associated with a heightened degree of influence include the author and author related characteristics of the comment  ([0040] - The text database 224 can include documents associated with political candidates and can be scraped from legislative text for bill and amendments, floor speeches, candidate webpages, social media accounts, and so on. Every document can be linked to one or more of a candidate from recipient table 220, a bill or amendment from the legislative table 226, or, in the case of sponsored legislation, both.

Regarding Claim 5, Bonica discloses: The text analytics system of claim 1, wherein the at least one processor is further configured to apply an association analysis filter to the text data in order to correlate at least a portion of each comment with a particular section of the proposed policy. (Figure 6, 0061(bottom) – terms associated to an issue category) 

Regarding Claim 6, Bonica discloses: The text analytics system of claim 1, wherein applying a text analytics filter to the text data in order to determine a sentiment includes matching at least one piece of text data from the comment to at least one other piece of text data stored in a database. (0060(bottom) – recognizing support and opposition;  “As such, the topic loadings for a bill can reflect both the official language of a bill and the language members say in support or opposition. This is done to allow for a more rounded account in variation in how legislators frame their understanding a bill and the concerns they emphasize. For example, the legislative text of a bill relating to health care is likely to predominantly fall within the health care topic, but the speeches made in opposition during the floor debate might strongly emphasize a single paragraph relating to reproductive rights. Accordingly, the coding scheme can take this into account.”

Regarding Claim 8, Bonica discloses The text analytics system of claim 1, wherein the policy includes at least one “legislation” (0059, 0061, 0065) Further it is noted that while Hillary does not expressly teach the specific type of policy (regulation) as recited in the claims, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of policy used.  Further, the structural elements remain the same regardless of the type of policy utilized.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claim 9, Bonica discloses:  The text analytics system of claim 1, wherein the policy includes at least one legislative bill. (0059, 0061, 0065)

	Claims 10-15, and 17-18 stand rejected based on the same citations and rationale as applied to Claims 1-6, and 8-9, respectively. 

Claim 19 stands rejected based on the same citations and rationale as applied to Claim 1. 

Regarding Claim 20, Bonica discloses The text analytics system of claim 1,   wherein the second indicator includes arguments associated with the weighted comments. (0059(bottom) – position-taking information signals)

Regarding Claim 21, Bonica discloses The text analytics system of claim 1.  wherein the second indicator includes stances taken within the weighted comments. (0059(bottom) – position-taking information signals)

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623